DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.

Information Disclosure Statement
The IDS document(s) filed 01/20/2021, 07/15/2020, and 09/16/2020 have been fully considered. 

Notice of Allowance
Claims 1-7, 10-25 are allowable for the following reasons. Claim 13, 14, 17, and 18 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species B and C as set forth in the Office action mailed on 02/21/2018, are withdrawn. Claims 13, 14, 17, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See also MPEP 821.04. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Accordingly, this application will be passed to issue on allowed claims 1-7, 10-25. All claim rejections and/or objections from the previous non-final Office action mailed 06/02/2020 are hereby withdrawn for the following reasons. 




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Raczkowski on 01/26/2021. The application has been amended as follows:

In the Specification
Change of Title: The Examiner has changed the title of instant application to the following: “A PATHWAY ANALYSIS COMPUTING SYSTEM AND METHOD”.  

In the Claims
The following claims have been amended as follows:

14. The system of claim 13, wherein the estimated hidden cell states are estimated via an implementation of an expectation-maximization algorithm.

18. The system of claim 1, wherein the network includes at least one of 

Claims 8, 9, and 18 are cancelled.

REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance is that are that the closest prior art of record, Vaske et al., Schadt et al., and the references set forth in the IDS document(s) filed 01/20/2021, 07/15/2020, and 09/16/2020 do not reasonably teach or suggest the combination of claimed features including directed graphs that include pathway interactions and form a data structure, simulating a gene expression pathway network 
The secondary reasons for allowance of the claims are as follows:
The claims have been fully considered with regards to 35 U.S.C. 101 and are directed to statutory subject matter because the claims are not directed to mental concepts and do not explicitly recite a mathematical concept for reasons set forth in applicant’s arguments filed 08/27/2020 (pages 10-11). Therefore, the claims are not directed to a judicial exception and no further analysis is necessary.  However, it is noted for the record that applicant has additionally filed a declaration by Stephen Benz on 05/17/2019 that amounts to evidence that the claimed invention provides an improvement to the technology by accurately detecting a cell state without having to directly measure it (see response filed 05/17/2019, pages 8-9). For at least these reasons, the claims are patent eligible based on the USPTO's updated Guidance on Subject Matter Eligibility.  
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendments, filed 08/27/2020. 
The obviousness-type double patenting rejection is withdrawn in view of the terminal disclaimer over 15/667544 and 14/577522, filed 01/22/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/PABLO S WHALEY/Primary Examiner, Art Unit 3619